USDC IN/ND case 3:19-cv-00581-RLM-MGG document 10 filed 08/10/20 page 1 of 8


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 LANCE PERKINS,

                         Petitioner,

                   v.                        CAUSE NO.: 3:19-CV-581-RLM-MGG

 WARDEN,

                         Respondent.

                             OPINION AND ORDER

      Lance Perkins, a prisoner without a lawyer, filed a habeas corpus petition

challenging two related disciplinary proceedings at the Miami Correctional

Facility (MCF 19-03-0407 & MCF 19-03-410), in which a disciplinary hearing

officer found him guilty of possessing a cell phone and “fleeing or resisting” in

violation of Indiana Department of Correction Offenses A-121 and B-235. Among

other sanctions, he lost 180 days of earned-timed credits and received a credit-

class demotion.

      The charges were initiated on March 16, 2019, when Sergeant M. Cannon

wrote a conduct report stating as follows:

      Tonight, 3/16/19 at approximately 6:55 pm I Sgt. Cannon was
      attempting to remove a cell phone from offender Spencer. While
      doing this offender Spencer was able to toss the phone toward
      offender Perkins, Lance, #243714 M335. I told offender Perkins
      twice not to touch the phone. Offender Perkins got the phone and
      took off with it to the 200 range bathroom. I followed telling him to
      stop multiple times. Offender Perkins broke the phone and tried to
      flush it. I was able to retrieve the phone from the toilet and when
      staff arrived offender Perkins [was] placed in restraints.
USDC IN/ND case 3:19-cv-00581-RLM-MGG document 10 filed 08/10/20 page 2 of 8


(ECF 8-1; ECF 8-12.) Mr. Perkins was charged with possessing a cell phone and

“fleeing or resisting.” (ECF 8-1; ECF 8-12.)

      Mr. Perkins was formally notified of the charges and given a copy of the

conduct report. He requested a lay advocate, and one was appointed for him.

With respect to each charge, he asked for a witness statement from inmate Cody

Beven and also requested “DVR” evidence. Statements were obtained from

inmate Beven before the hearing. As to the cell phone charge, inmate Beven

stated as follows: “When I came down the steps I saw Sgt. Cannon watching me

so I dipped into the laundry the first person I saw was Spencer so I threw the

cell phone at him Perkins nor Spencer had any knowledge of the cell phone.”

(ECF 8-3.) With respect to the fleeing charge, inmate Beven stated: “All he did

was walk away Cannon never told him to stop.” (ECF 8-14.) Mr. Perkins was

notified that there was no surveillance video of the incident available.

      A hearing was held on the charges. Mr. Perkins submitted a written

statement addressing both his possession of the cell phone and the fleeing

charge. He stated that he had “no knowledge” of the cell phone before this

incident and simply caught it by instinct when it was thrown to him. He

acknowledged that he “should have never left this area . . . I should have just

stayed. I’m very sorry for that I panicked.” (ECF 8-8.) He requested that the

charge be reduced to a C-level offense such as disobeying an order or interfering

with a staff member in the performance of his or her duties. The hearing officer

found Mr. Perkins guilty. Based on the seriousness of the offense and Mr.

Perkins’s “attitude and demeanor during the hearing,” she imposed an aggregate



                                        2
USDC IN/ND case 3:19-cv-00581-RLM-MGG document 10 filed 08/10/20 page 3 of 8


sanction of 180 days lost earned-time credits, a demotion in credit class, and the

temporary loss of privileges. Mr. Perkins’s administrative appeals were denied.

      When prisoners lose earned time credits in a disciplinary proceeding, the

Fourteenth Amendment Due Process Clause guarantees them certain procedural

protections: (1) at least 24 hours advance written notice of the charge; (2) an

opportunity to be heard before an impartial decision-maker; (3) an opportunity

to call witnesses and present documentary evidence when consistent with

institutional safety and correctional goals; and (4) a written statement by the

fact-finder of evidence relied on and the reasons for the disciplinary action. Wolff

v. McDonnell, 418 U.S. 539 (1974). To satisfy due process, there must also be

“some evidence” to support the hearing officer’s decision. Superintendent, Mass.

Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985).

      Mr. Perkins’s petition contains two claims. First he claims that he was

denied “due process and [the] right to a fair hearing” because he wasn’t given 24

hours notice and was “unable to plan proper defense”; because there was “[n]o

record evidence, no pictures, no confiscation slip”; and because the hearing

officer “refused video evidence” and “refused to consider [a] witness statement.”

(ECF 1 at 2.) Second, he claims that the hearing officer was “biased” because she

“refused video evidence” and “refused to consider [a] witness statement.” (Id.) The

court understands Mr. Perkins to be challenging the notice he received, the

denial of evidence, the sufficiency of the evidence supporting his guilt, and the

hearing officer’s impartiality.




                                         3
USDC IN/ND case 3:19-cv-00581-RLM-MGG document 10 filed 08/10/20 page 4 of 8


      As to the lack of proper notice, the record reflects that Mr. Perkins was

formally notified of the charges on March 22, 2019. The hearing was held on

April 8, 2019, a full two weeks later. Mr. Perkins was obviously aware of the

underlying facts before the hearing, as he requested a statement from inmate

Beven, who was also involved in the incident, and wrote out a detailed statement

explaining in his own words what had happened and apologizing for his actions.

He hasn’t explained, nor can the court tell, how his right to prepare a defense

was impaired. The record shows that he received the notice required by Wolf v.

McDonnell, and he hasn’t established a due process violation.

      Mr. Perkins next claims that he was denied evidence because the hearing

officer “refused video evidence” and “refused to consider [a] witness statement.”

(ECF 1 at 2.) Mr. Perkins had a right to request evidence in his defense. Wolff v.

McDonnell, 418 U.S. at 566. He doesn’t clearly articulate which witness

statement he is referring to, but the record reflects that at the time of screening,

he requested witness statements from inmate Beven and the DVR evidence from

the prison surveillance system. There was no video evidence available, however,

so the hearing officer can’t be faulted for failing to consider video evidence. While

prisoners have a right to submit relevant exculpatory evidence, they don’t have

the right to the creation of evidence that does not already exist. Wolff v.

McDonnell, 418 U.S. at 556.

      The record further reflects that statements were obtained from inmate

Beven, who essentially stated that the cell phone was his and that Mr. Perkins

did not have “knowledge” of the phone before these events. Inmate Beven further



                                         4
USDC IN/ND case 3:19-cv-00581-RLM-MGG document 10 filed 08/10/20 page 5 of 8


acknowledged that Mr. Perkins left the area during this incident but claimed that

Sergeant Cannon never told him to stop. It’s not entirely clear from the record

whether the hearing officer considered these statements, because she didn’t

check the box on the form to indicate that she considered “evidence from

witnesses.” (ECF 8-9 at 4; 8-17.) It appears this may have simply been a

scrivener’s error, because the statements were actually obtained and submitted.

Nevertheless, any error in this regard was harmless, because inmate Beven’s

account didn’t directly undercut the evidence that Mr. Perkins caught the phone

when it was thrown to him, left the area, and tried to flush the phone down the

toilet. See Rasheed-Bey v. Duckworth, 969 F.2d 357, 361 (7th Cir. 1992) (due

process only requires production of “exculpatory” evidence); see also Piggie v.

Cotton, 344 F.3d 674, 677 (7th Cir. 2003) (denial of evidence is considered

harmless unless the evidence would have aided the inmate’s defense). Indeed,

Mr. Perkins admitted these facts in his own statement. The court finds no due

process error in connection with the denial of evidence.1

        Mr. Perkins also challenges the sufficiency of the evidence. To satisfy due

process, there only needs to be “some evidence” to support the hearing officer’s

decision. Supt. v. Hill, 472 U.S. at 455.

        This is a lenient standard, requiring no more than a modicum of
        evidence. Even meager proof will suffice, so long as the record is not


        1 Mr. Perkins might also be complaining that he wasn’tt given a copy of one or both of inmate
Beven’s statements until the date of the hearing. There is no federal due process requirement that a
witness statement requested by the inmate be provided to him prior to the hearing. See Wolff v.
McDonnell, 418 U.S. at 556. Nor has he identified any prejudice he suffered as a result of any delay. See
Piggie v. Cotton, 344 F.3d at 677. That the statement might not have been given to him in accordance with
the prison’s internal deadlines wouldn’t state a cognizable basis for granting federal habeas relief. Estelle
v. McGuire, 502 U.S. 62, 67–68 (1991).


                                                      5
USDC IN/ND case 3:19-cv-00581-RLM-MGG document 10 filed 08/10/20 page 6 of 8


      so devoid of evidence that the findings of the disciplinary board were
      without support or otherwise arbitrary. . . . It is not our province to
      assess the comparative weight of the evidence underlying the
      disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

      Mr. Perkins doesn’t deny that this incident occurred, and he doesn’t make

a clear argument in his petition about why he believes the evidence is

insufficient, or exactly which charge he is challenging. However, it can be

inferred from his statement submitted to the hearing officer that he thinks he

wasn’t guilty of fleeing because, by his account, Sergeant Cannon never told him

to stop. The Indiana Department of Correction Adult Disciplinary Code defines

the offense of “fleeing” as “[f]leeing or physical resisting a staff member in the

performance of his/her duty.” IDOC Adult Disciplinary Process, No. 02-04-101,

App’x I (eff. June 4, 2018). It doesn’t require proof of a direct order to stop.

Additionally, the plain meaning of “flee” is to “run away,” or to “hurry toward a

place of security.” See Merriam-Webster Dictionary, “Definition of flee,”

https://www.merriam-webster.com/dictionary/flee.        By   Sergeant    Cannon’s

account, he twice told Mr. Perkins “not to touch the phone,” but Mr. Perkins

nevertheless “got the phone and took off with it,” and went to the bathroom to

try to flush it down the toilet. (ECF 8-1.) Sergeant Cannon’s account was that he

told Mr. Perkins to stop multiple times. Mr. Perkins offers his own account which

differs slightly from Sergeant Cannon’s, but the hearing officer was entitled to

credit the conduct report. McPherson v. McBride, 188 F.3d 784, 786 (7th Cir.

1999). This court can’t reweigh the evidence to make its own determination of




                                        6
USDC IN/ND case 3:19-cv-00581-RLM-MGG document 10 filed 08/10/20 page 7 of 8


guilt or innocence. Webb v. Anderson, 224 F.3d at 652. The evidence on this

charge was constitutionally sufficient.

      Mr. Perkins might also be challenging the sufficiency of the evidence on

the cell phone charge. He doesn’t make a clear argument on this point in his

petition, but it can be inferred from his statement to the hearing officer that he

doesn’t think he should be punished for possession of the phone because it didn’t

belong to him. Under the Disciplinary Code, Offense A-121 is defined as

“[u]nauthorized use or possession of any cellular telephone or other wireless or

cellular communications device.” IDOC Adult Disciplinary Process, No. 02-04-

101, App’x I. “Possession” is defined as being “[o]n one’s person, in one’s

quarters, in one’s locker or under one’s physical control.” Id., § III(LL). The

offense doesn’t require proof of ownership; the question is whether Mr. Perkins

exercised physical control over the phone. His own account shows that he did,

as he admitted to catching the phone and leaving the area with it. To the extent

he says there was insufficient evidence that the cell phone actually existed, his

own statement and that of his witness belie such an argument. The court finds

sufficient evidence to support the guilty finding.

      Mr. Perkins also claims that he was denied an impartial decisionmaker.

Prison adjudicators are “entitled to a presumption of honesty and integrity,” and

“the constitutional standard for improper bias is high.” Piggie v. Cotton, 342 F.3d

660, 666 (7th Cir. 2003). Due process prohibits a prison official who was

personally and substantially involved in the underlying incident from acting as

a decisionmaker in the case. Id. Due process isn’t violated simply because the



                                          7
USDC IN/ND case 3:19-cv-00581-RLM-MGG document 10 filed 08/10/20 page 8 of 8


hearing officer knew the inmate, presided over an earlier disciplinary case, or

had some limited involvement in the event underlying the charge. Id.

      Nothing in the record indicates that the hearing officer was involved in any

way in the events underlying the charge. Nevertheless, Mr. Perkins argues that

the hearing officer was biased because she denied him evidence. The court found

no due process error in connection with the denial of evidence. He might also be

arguing that the hearing officer was biased because she found him guilty, but

an adverse ruling doesn’t establish improper bias. Liteky v. United States, 510

U.S. 540, 555 (1994). Constitutionally sufficient evidence in the record

supported the hearing officer’s guilty finding. Mr. Perkins hasn’t overcome the

presumption that the hearing officer was impartial.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition (ECF 1);

      (2) DIRECTS the clerk to enter judgment in this case.

      SO ORDERED on August 10, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        8
